DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 15 and 23 both require a detection of whether the medium in the pipe has a flow velocity above a limit value on the basis of time variable modification of the transducer signals.  The specification as filed does not enable one of ordinary skill in the art to make or use the invention as claimed.  First issue is that the time-variable modifications are not disclosed as to what they are or how they are used.  Second, how a flow velocity limit is related to said time-variable 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	With respect to the present claims one of ordinary skill in the art doesn’t know what type of time-variable modification is being used (Wands Factor D), there is not some predicable result one could glean from the claims as written without understanding about the time-variable modification (Wands Factor E), there is not enough direction provided by the inventor (Wands Factor F), and the amount of experimentation required to determine both the time-variable modification and how to determine flow velocity based upon said unknown modification is very large (Wans Factor H).   Since claims 15 and 23 have a non-enabled disclosure, then claims 16-22 and 24-28, which depend from claims 15 and 23, respectively, lack an enabling disclosure as well. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While no prior art rejection was given at this time, this is not to be taken as an indication of any allowable subject matter.  The 35 USC 112 issues present prevent an adequate and proper comparison to the prior art at this time.  Should the applicant amend the claims in such a way as to alleviate the current 3 USC 112 issues, then a new search in view of the prior art would be conducted at that time.  Should it be determined that a prior art rejection is to be given and should said amendment be in view of the amended claims, then that office action could be made final as the change in rejection would be deemed to be in light of amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


RODNEY T. FRANK
Examiner
Art Unit 2861



February 17, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861